Orders unanimously reversed and matter remitted to Monroe County Court for further proceedings in accordance with the following memorandum: Defendant is entitled to a hearing upon the controverted allegations of the petition to determine whether his failure to serve and file a notice of appeal was attributable to the failure of his assigned counsel to advise him of his right to appeal. (People v. Montgomery, 24 N Y 2d 130.) A defendant is not required to prove that his appeal has substantial merit before he is entitled to the hearing here requested. (Appeal from orders of Monroe County Court denying, without a hearing, motions to vacate judgment of conviction for manslaughter, first degree, rendered September 27, 1963.) Present — Del Veechio, J. P., Marsh, Moule, Bastow and Henry, JJ.